PROSPECTUS 50,250,000 Shares Neuberger Berman MLP Income Fund Inc. $20.00 per Share Investment Objective. Neuberger Berman MLP Income Fund Inc. (the “Fund”) is a newly organized, non-diversified, closed-end management investment company. The Fund's investment objective is to seek total return with an emphasis on cash distributions. Investment Strategies. Under normal market conditions, the Fund invests at least 80% of its total assets minus liabilities other than the aggregate indebtedness entered into for purposes of leverage (“Managed Assets”) in master limited partnerships or limited liability companies that have economic characteristics substantially similar to master limited partnerships (collectively, “MLPs”) (the “80% policy”). For purposes of the 80% policy, the Fund considers investments in MLPs to include investments that offer economic exposure to public and private MLPs in the form of equity securities of MLPs; securities of entities holding primarily general or limited partner or managing member interests in MLPs; securities that represent indirect investments in MLPs, including I-Shares; collective investment vehicles, such as exchange-traded funds, that primarily hold MLP interests; private investments in public equities (“PIPEs”) issued by MLPs; and debt securities of MLPs. The Fund also may invest up to 20% of its Managed Assets in income-producing securities of non-MLP issuers, such as common and preferred equity securities. Although it currently has no intention to do so, the Fund may also invest in securities and other instruments issued by U.S. and Canadian income and royalty trusts and other issuers. No Prior History. Because the Fund is newly organized, it has no performance history and its Common Stock has no history of public trading. The Fund's shares, like those of most other closed-end management investment companies, will be bought and sold at market price, and the common stock of closed-end management investment companies frequently trades at a discount from net asset value (“NAV”). The risk of the Common Stock trading at such a discount may be greater for investors expecting to sell their shares relatively soon after completion of the public offering. The Fund's Common Stock has been authorized for listing on the NYSE MKT, subject to notice of issuance, under the symbol "NML.” (continued on following page) The Fund's investment strategy involves substantial risk. You could lose some or all of your investment. See “Risks” beginning on page 59. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the Common Stock to purchasers on or about March 28, 2013. Per Share Total(1) Public Offering Price $ $ 1,005,000,000 Sales Load(2) $ $ 45,225,000 Estimated Offering Expenses(3) $ $ 2,010,000 Proceeds, After Expenses, to the Fund $ $ 957,765,000 (notes on following page) Wells Fargo Securities Citigroup Morgan Stanley Ameriprise Financial Services, Inc. Oppenheimer & Co. BB&T Capital Markets Comerica Securities Dominick & Dominick LLC The GMS Group, LLC Henley & Company LLC J.J.B. Hilliard, W.L. Lyons, LLC Ladenburg Thalmann & Co. Inc. Maxim Group LLC Newbridge Securities Corporation Pershing LLC B.C. Ziegler The date of this Prospectus is March 25, 2013 (notes from previous page) (1)The Fund has granted the underwriters an option to purchase up to 7,490,000additional shares of Common Stock at the Public Offering Price less the Sales Load within 45 days of the date of this Prospectus, solely to cover overallotments, if any. If this option is exercised in full, the total Public Offering Price, Sales Load, Estimated Offering Expenses and Proceeds, After Expenses, to the Fund, will be $1,154,800,000, $51,966,000, $2,309,600 and $1,100,524,400, respectively. In addition, the Fund has agreed to reimburse the underwriters for certain expenses in connection with this offering. See “Underwriters.” (2)Neuberger Berman Management LLC (“NB Management”) (and not the Fund) has agreed to pay from its own assets a structuring fee to each of Wells Fargo Securities, LLC, Citigroup Global Markets Inc., Morgan Stanley & Co. LLC and Ameriprise Financial Services, Inc. In addition, NB Management (and not the Fund) has agreed to pay from its own assets a sales incentive fee to each of Oppenheimer & Co. Inc., BB&T Capital Markets, a division of BB&T Securities, LLC, and The GMS Group, LLC. (3)NB Management has agreed to pay organizational expenses and Common Stock offering costs of the Fund (other than the sales load) that exceed $0.04 per share of Common Stock. (continued from cover page) Tax Matters. Because of its concentration in MLP investments, the Fund is not eligible to be a regulated investment company under the Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, the Fund will be treated as a taxable regular corporation, or so-called “C” corporation, for federal tax purposes (“'C' corporation”). As a result, the Fund will be subject to federal income tax on its taxable income at the graduated rates applicable to corporations (currently at a maximum rate of 35%) as well as state and local income taxes. The investment strategy of investing a substantial portion of its assets in MLPs—and thus being treated as a “C” corporation, rather than as a regulated investment company, for federal tax purposes—involves complicated and in some cases unsettled accounting, tax and net asset and share valuation aspects that cause the Fund to differ significantly from most other closed-end registered investment companies. Entities commonly referred to as “MLPs” are generally organized under state law as limited partnerships or limited liability companies. If publicly traded, an MLP must derive at least 90% of its gross income from certain specified qualifying sources described in Section 7704 of the Code in order to be treated as a partnership for federal tax purposes. As noted above, the Fund will be treated as a “C” corporation. Any taxes paid by the Fund will reduce the amount available to pay distributions to holders (“Common Stockholders”) of its shares of common stock (“Common Stock”), and therefore investors in the Fund will likely receive lower distributions than if they invested directly in MLPs. If the Fund makes distributions from its current or accumulated earnings and profits (which take into account realized gains or losses, if any) as computed for federal income tax purposes (“E&P”), such distributions will generally be taxable to Common Stockholders as dividend income for those purposes. The Fund expects, however, that a portion of its distributions to Common Stockholders will exceed its E&P (a so-called “return of capital”), in which case each Common Stockholder's share of the excess will (1) to the extent of the Common Stockholder's basis in its Common Stock, reduce that basis (and thus increase the taxable capital gain, or reduce the capital loss, on the eventual sale of the Common Stock), and (2) to the extent that share of the return of capital exceeds that basis (as so adjusted), be taxed as capital gain (if the Common Stockholder holds the Common Stock as a capital asset). Investors should note that a return of capital represents a return of part or all of a Common Stockholder's original investment in the Common Stock and should not be confused with a dividend (i.e., a distribution from E&P). Upon the sale of its Common Stock, a Common Stockholder generally will recognize capital gain or loss measured by the difference between the sale proceeds received by the Common Stockholder and its tax basis in the Common Stock, as adjusted to reflect previous returns of capital, if any (so that even if the Common Stock is sold for an amount less than the Common Stockholder's original investment, the sale nevertheless might result in a taxable capital gain). Market Price Discount from Net Asset Value of Shares. The Fund has been structured as a closed-end management investment company because (unlike open-end mutual funds) (1) the securities of closed-end funds are not redeemable, which enables the Fund's investment manager normally to invest substantially all of the Fund's assets in pursuit of the Fund's investment objective, and (2) closed-end funds have greater flexibility in the utilization of leverage. Nonetheless, shares of closed-end management investment companies frequently trade at a discount from their NAV. This characteristic is separate and distinct from the risk that the Fund's NAV could decrease as a result of its investment activities and may be a greater risk to investors expecting to sell their shares relatively soon after completion of this offering. The Fund cannot predict the level of trading activity or whether Common Stock will trade at, above or below NAV. The Common Stock is designed primarily for long-term investors, and you should not view the Fund as a vehicle for trading purposes. Investment Manager and Sub-adviser. NB Management will act as the Fund's investment manager and Neuberger Berman LLC (“NB LLC”) will act as the Fund's sub-adviser (collectively, NB Management and NB LLC are referred to as “Neuberger Berman”). See “Management of the Fund.” As of December 31, 2012, Neuberger Berman and its affiliates had $205 billion in assets under management and continue an asset management history that began in 1939. Use of Leverage. The Fund is permitted to obtain leverage using any form or combination of financial leverage instruments, including borrowings, such as borrowings through a margin facility or credit facility, the issuance of shares of preferred stock or notes and reverse repurchase agreements. Following the completion of the Fund's initial public offering of Common Stock and subject to prevailing market conditions, the Fund currently intends to utilize financial leverage instruments to obtain leverage representing approximately 28% of the Fund's total assets immediately after their issuance, but reserves the right to leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”). At times, however, the Fund may not utilize leverage. The Fund currently anticipates that its initial leverage would be some form of borrowing or other debt. Under the 1940 Act, the Fund may use leverage (1) by issuing shares of preferred stock, so long as after their issuance their liquidation preference plus the Fund's aggregate indebtedness does not exceed 50% of the Fund's total assets, including the amounts obtained through leverage, and (2) by issuing notes, borrowing money or issuing other debt securities in amounts up to 331/3% of the Fund's total assets, including the amounts obtained through leverage. If the Fund obtains leverage, fees and expenses with respect to the financial leverage instruments, including fees and expenses related to issuance and maintenance of the financial leverage instruments, will be paid out of assets attributable to Common Stockholders and result in a reduction of the paid-in capital attributable to the Common Stock. The Fund also may enter into other transactions that are not subject to the leverage limitations of the 1940 Act but that may give rise to a form of leverage including, among others, certain derivative transactions, covered reverse repurchase agreements and when-issued, delayed delivery and forward commitment transactions. By using leverage, the Fund will seek to obtain a higher return for Common Stockholders than if the Fund did not use leverage. Leveraging is a speculative technique and there are special risks involved. There can be no assurance that a leveraging strategy will be used, or used at all times, or that it will be successful during any period in which it is employed. See “Use of Leverage,” “Risks—Risks of Leveraged Structure” and “Risks—Derivatives Risk.” You should read this Prospectus, which contains important information about the Fund, before deciding whether to invest in the Common Stock, and retain it for future reference. A Statement of Additional Information (“SAI”), dated March 25, 2013, containing additional information about the Fund has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into, which means that it is legally considered a part of, this Prospectus. You may request a free copy of the SAI, the table of contents of which is on page 103 of this Prospectus, by calling 877-628-2583 or by writing to the Fund, or you may obtain a copy (and other information regarding the Fund) from the SEC's web site (http://www.sec.gov). The Common Stock is not a deposit or obligation of, and is not guaranteed or endorsed by, any bank or other insured depository institution and is not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. TABLE OF CONTENTS Page Prospectus Summary 1 Summary of Fund Expenses 45 The Fund 47 Use of Proceeds 47 The Fund's Investments 47 Use of Leverage 54 Interest Rate Transactions 56 Risks 59 Management of the Fund 81 Portfolio Transactions 82 Net Asset Value 82 Distributions 84 Distribution Reinvestment Plan 85 Closed-End Fund Structure 87 Description of Shares 88 Anti-Takeover and Other Provisions in the Articles of Incorporation and Bylaws 90 Repurchase of Common Stock; Tender Offers; Conversion to Open-End Fund 93 Tax Matters 94 Underwriting 99 Custodian, Fund Accountant and Transfer Agent Legal Opinions Table of Contents of the Statement of Additional Information You should rely only on the information contained or incorporated by reference into this Prospectus. The Fund has not, and the underwriters have not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information you should not rely on it. The Fund is not, and the underwriters are not, making an offer of these securities in any state where the offer is not permitted. The Fund's business, financial condition, results of operation and prospects may have changed since the date of this Prospectus. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this Prospectus and in the Statement of Additional Information (the “SAI”). This summary does not contain all of the information that you should consider before investing in the Fund's common stock. You should carefully read the entire Prospectus, including the documents incorporated by reference into it, particularly the section entitled “Risks” and the SAI. The Fund Neuberger Berman MLP Income Fund Inc. (the “Fund”) is a newly organized, non-diversified, closed-end management investment company. See “The Fund.” The Offering The Fund is offering 50,250,000 shares of common stock (“Common Stock”) at $20.00 per share through a group of underwriters led by Wells Fargo Securities, LLC, Citigroup Global Markets Inc., Morgan Stanley & Co. LLC and Ameriprise Financial Services, Inc. You must purchase at least 100 shares of Common Stock ($2,000.00) in order to participate in the offering. The Fund has granted the underwriters an option to purchase up to 7,490,000 additional shares of Common Stock to cover overallotments. See “Underwriters.” Investment Objective The Fund's investment objective is to seek total return with an emphasis on cash distributions. There can be no assurance that the Fund's investment objective will be achieved. The investment objective and, unless otherwise specified, the investment policies and limitations of the Fund are not fundamental. Any investment objective, policy or limitation that is not fundamental may be changed by the Fund's board of directors (the “Board” or the “Board of Directors”) without stockholder approval. See “The Fund's Investments.” The Fund seeks to invest in portfolio securities that provide sufficient cash flow to allow the Fund to make regular cash distributions to holders of Common Stock (“Common Stockholders”). Due to the tax treatment of these distributions, the Fund expects that a portion of its distributions to Common Stockholders will constitute a return of capital, which represents a return of part or all of a Common Stockholder's original investment in the Common Stock and should not be confused with a dividend. See “Tax Matters.” Investment Strategies Under normal market conditions, the Fund invests at least 80% of its total assets minus liabilities other than the aggregate indebtedness entered into for purposes of leverage (“Managed Assets”) in master limited partnerships or limited liability companies that have economic characteristics substantially similar to master limited partnerships (collectively, “MLPs”) (the “80% policy”). For purposes of the 80% policy, the Fund considers investments in MLPs to include investments that offer economic exposure to public and private MLPs in the form of equity securities of MLPs; securities of entities holding primarily general or limited partner or managing member interests in MLPs; securities that represent indirect investments in MLPs, including I-Shares (which represent an ownership interest issued by an affiliated party of an MLP); collective investment vehicles, such as 1 exchange-traded funds (“ETFs”), that primarily hold MLP interests; private investments in public equities (“PIPEs”) issued by MLPs; and debt securities of MLPs. The Fund's investments in private MLPs may include restricted securities that are unregistered or subject to contractual or other legal restrictions on resale. The Fund also may invest up to 20% of its Managed Assets in income-producing securities of non-MLP issuers, such as common and preferred equity securities. Although it currently has no intention to do so, the Fund may also invest in securities and other instruments issued by U.S. and Canadian income and royalty trusts and other issuers. The Fund also may invest in foreign securities. The Fund's investments in MLPs are currently expected to emphasize companies that the portfolio managers believe have growth potential and operate in the midstream natural resources sector. These MLPs are anticipated to have 1) stable and reliable cash flows, 2) low correlation to commodity prices, and 3) multi-year contracts that charge flat fees to produce steady payments. Companies that are primarily engaged in activities such as the transportation, storage, gathering and processing of natural resources are generally referred to as midstream MLPs. While the Fund currently expects to emphasize midstream MLP investments, the Fund may invest in other sectors of the natural resources industry (including companies engaged in “upstream” or “downstream” production activities) or in non-energy securities. Furthermore, the Fund may selectively invest in non-MLP long positions in companies involved in any aspect of the natural resources industry. The natural resources industry includes companies involved in: exploration and production, refining and marketing, coal and metals mining, oilfield service, drilling, integrated natural gas midstream services, transportation and storage, shipping, electricity generation and distribution and renewable resources. In pursuing the Fund's investment objective, Neuberger Berman Management LLC (“NB Management”), the Fund's investment manager, intends to focus on a blend of General Partner (“GP”) and Limited Partner (“LP”) MLP investments that it believes have the ability to provide attractive total return and cash distributions. In doing so, NB Management expects to emphasize securities that it believes have an attractive risk/return profile and low correlation to interest rate fluctuations. The Fund currently expects to be overweight in GPs relative to the Alerian MLP Index. The Alerian MLP Index is a composite of the 50 most prominent energy MLPs, which is calculated using a float-adjusted, capitalization-weighted methodology and is disseminated on a price-return basis and on a total-return basis. NB Management's investment process is driven by first-hand research supported by its team of industry research analysts, as 2 well as one-on-one meetings with management and other first-hand due diligence. In identifying investment opportunities for the Fund, NB Management intends to consider companies with a history of increasing distributions, stable cash flows and high earnings visibility. NB Management will also seek to identify companies with very strong financials and management teams with strong positive biases towards equity holders. NB Management expects to use a straightforward sell discipline to sell securities in the Fund's portfolio for a variety of reasons. These include selling securities of companies with deteriorating fundamentals, selling weak-performing positions to accommodate an investment opportunity that NB Management finds more compelling and selling a security if NB Management deems it to be overvalued. The Fund may, for cash management purposes, during a reasonable start-up period following this offering and any offering involving Financial Leverage Instruments (as defined below), or for defensive purposes, temporarily hold all or a substantial portion of its assets in cash, in short-term money market instruments, or in debt securities. In such a case, the Fund may not be pursuing, and may not achieve, its investment objective, and Common Stockholders may be adversely affected. NB Management currently anticipates that a start-up period following any offering would not exceed three months. See “The Fund's Investments” and “Risks.” Leverage The Fund is permitted to obtain leverage using any form or combination of financial leverage instruments, including borrowings, such as borrowings through a margin facility or credit facility, the issuance of shares of preferred stock or notes and reverse repurchase agreements (collectively referred to herein as “Financial Leverage Instruments”). The Fund also may enter into other transactions that may give rise to a form of leverage including, among others, certain derivative transactions and when-issued, delayed delivery and forward commitment transactions (collectively referred to herein as “Other Leverage Transactions”). There is no assurance that the Fund will utilize any form or combination of Financial Leverage Instruments or enter into Other Leverage Transactions. Subject to approval of the Board of Directors, in light of market conditions and other factors, the Fund currently intends to utilize Financial Leverage Instruments or Other Leverage Transactions to obtain leverage representing approximately 28% of the Fund's total assets immediately after their issuance, but reserves the right to leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”). At times, however, the Fund may not utilize leverage. The Fund currently anticipates that its initial leverage would be some form of borrowing or other debt. The use of Financial Leverage Instruments or Other Leverage Transactions will leverage your investment in Common Stock. 3 Leverage involves special risks. There is no assurance that the Fund will utilize leverage, or utilize it at all times, or that, if used, the Fund's leveraging strategy will be successful. The Fund cannot assure you that the use of Financial Leverage Instruments or the use of other forms of leverage will result in a higher yield on your Common Stock. The Fund expects the fees and expenses (including any interest or distribution expenses) of any Financial Leverage Instruments or Other Leverage Transactions used to be lower than the earnings on the additional securities that the Fund would purchase with the proceeds of the leverage. So long as the net rate of return on the Fund's investments purchased with the proceeds of the leverage exceeds the fees and expenses payable on the Financial Leverage Instruments or Other Leverage Transactions, such excess return will be available to pay higher distributions to holders of Common Stock (“Common Stockholders”). If not, the use of Financial Leverage Instruments or Other Leverage Transactions could reduce the return to Common Stockholders. In the latter case, the Fund may nevertheless maintain its leveraged position if it is expected that the long-term benefits to the Common Stockholders of maintaining the leveraged position will outweigh the current reduced return. Under the 1940 Act, the Fund may use leverage (1) by issuing shares of preferred stock, so long as after their issuance their liquidation preference plus the Fund's aggregate indebtedness does not exceed 50% of the Fund's total assets, including the amounts obtained through leverage, and (2) by issuing notes, borrowing money or issuing other debt securities in amounts up to 331/3% of the Fund's total assets, including the amounts obtained through leverage. The guidelines of rating agencies that issue ratings on any Financial Leverage Instruments, including preferred stock or notes, may impose asset coverage or portfolio composition requirements on the Fund that are more stringent than those imposed on the Fund by the 1940 Act. During periods in which the Fund is using leverage, the fees paid to NB Management will be higher than if the Fund did not use leverage because the fees paid will be calculated on the basis of the Fund's Managed Assets, which include the proceeds from any leverage, including the issuance of preferred stock or notes, or the amount of any borrowings. Therefore, NB Management has a financial incentive for the Fund to utilize leverage, which may create a conflict of interest between NB Management and the Common Stockholders. The Fund will pay, out of assets attributable to the Common Stockholders, any costs and expenses relating to the issuance and maintenance of any outstanding Financial Leverage Instruments, as well as any fees and expenses of redeeming or unwinding them. The NAV of the Common Stock will be reduced by the underwriting fees and issuance costs of any Financial Leverage 4 Instruments. Once Financial Leverage Instruments are used, the NAV and market price of the Common Stock and the yield to Common Stockholders will be more volatile. The Fund also may enter into other transactions that may give rise to a form of leverage including, among others, certain derivative transactions, covered reverse repurchase agreements and when-issued, delayed delivery and forward commitment transactions. To the extent the Fund “covers” its obligations under these transactions, as described in this Prospectus, such transactions should not be treated as senior securities under the 1940 Act. However, these transactions, even if covered, may give rise to a form of leverage and may create risks similar to using Financial Leverage Instruments. See “Use of Leverage,” “Description of Shares—Preferred Stock” and “Risks—Risks of Leveraged Structure.” Interest Rate Transactions In connection with the Fund's potential use of leverage or for other reasons, the Fund may seek to hedge the interest rate risks associated with the leverage through interest rate swaps, caps or other derivative transactions. These transactions involve investment techniques and risks different from those associated with portfolio transactions in equity securities. There is no assurance that any interest rate hedging transactions, if undertaken, will be successful and such transactions may adversely affect the Fund's achievement of its investment objective and could enhance or harm the overall performance of the Fund. See “Use of Leverage” and “Interest Rate Transactions.” Distributions on Common Stock
